MEMORANDUM **
Edward Goldwater, a pre-trial detainee confined in the Maricopa County Jail Complex in Phoenix, Arizona, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court did not abuse its discretion by dismissing Goldwater’s third *492amended complaint with prejudice because further amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.2000) (en banc).
Goldwater’s remaining contentions are rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.